 



Exhibit 10(iii)(A)(10)
EXECUTIVE CHANGE OF CONTROL AGREEMENT
     This AGREEMENT (“Agreement”) dated as of September 12, 2007 (the “Effective
Date”), by and between The Interpublic Group of Companies, Inc. (“Interpublic”),
a Delaware corporation, and Frank Mergenthaler (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Company (as hereinafter defined) recognizes the valuable
services that the Executive has rendered to the Company and desires to be
assured that the Executive will continue to attend to the business and affairs
of the Company without regard to a Change of Control (as hereinafter defined);
     WHEREAS, the Executive is willing to continue to serve the Company but
desires a reasonable degree of protection in the event of a Change of Control;
and
     WHEREAS, the Company is willing to provide such protection in exchange for
the Executive’s agreement not to engage, during a specified period after his
employment with the Company is terminated, in certain activities that could be
detrimental to the Company;
     NOW, THEREFORE, in consideration of the Executive’s continued service to
the Company, and the mutual agreements herein contained, Interpublic and the
Executive hereby agree as follows:
ARTICLE 1
DEFINITIONS
     When the initial letter or letters of the following words and phrases are
capitalized in this Agreement, such words and phrases shall have the following
meanings unless the context clearly indicates that a different meaning is
intended:
     Section 1.1. Base Amount means the amounts, if any, that, if this Agreement
did not exist, would be payable to the Executive pursuant to the terms of an
Other Arrangement

 



--------------------------------------------------------------------------------



 



by reason of the Executive’s Qualifying Termination; provided, however, that the
Base Amount shall not include any non-cash benefits or reimbursements or
payments in lieu of such benefits.
     Section 1.2. Board of Directors means the Board of Directors of
Interpublic.
     Section 1.3. Cause means —
          (a) a material breach by the Executive of a provision in an employment
agreement with Interpublic or a Subsidiary that, if capable of being cured, has
not been cured within fifteen (15) days after the Executive receives written
notice from Interpublic or any Subsidiary of such breach;
          (b) misappropriation by the Executive of funds or property of
Interpublic or a Subsidiary;
          (c) any attempt by the Executive to secure any personal profit related
to the business of Interpublic or a Subsidiary that is not approved in writing
by the Board of Directors or by the person to whom the Executive reports
directly;
          (d) fraud, material dishonesty, gross negligence, gross malfeasance or
insubordination by the Executive, or willful (i) failure by the Executive to
follow the code of conduct of Interpublic or a Subsidiary or (ii) misconduct by
the Executive in the performance of his duties as an employee of Interpublic or
a Subsidiary, excluding in each case any act (or series of acts) taken in good
faith by the Executive that does not (and in the aggregate do not) cause
material harm to Interpublic or a Subsidiary;
          (e) refusal or failure by the Executive to attempt in good faith to
perform the Executive’s duties as an employee or to follow a reasonable
good-faith direction of the Board of Directors or the person to whom the
Executive reports directly that has not been cured within fifteen (15) days
after the Executive receives written notice from Interpublic of such refusal or
failure;
          (f) commission by the Executive, or a formal charge or indictment
alleging commission by the Executive, of a felony or a crime involving
dishonesty, fraud, or moral turpitude; or

-2-



--------------------------------------------------------------------------------



 



          (g) conduct by the Executive that is clearly prohibited by the policy
of Interpublic or a Subsidiary prohibiting discrimination or harassment based on
age, gender, race, religion, disability, national origin or any other protected
category.
     Section 1.4. Change of Control means —
          (a) subject to subsections (b) and (c), below, the first to occur of
the following events:
          (i) any person (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “1934 Act”)) becomes the beneficial owner
(within the meaning of Rule 13d-3 under the 1934 Act) of stock that, together
with other stock held by such person, possesses more than fifty percent (50%) of
the combined voting power of Interpublic’s then-outstanding stock;
          (ii) any person (within the meaning of Sections 13(d) and 14(d) of the
1934 Act) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person) ownership of stock of
Interpublic possessing thirty percent (30%) or more of the combined voting power
of Interpublic’s then-outstanding stock;
          (iii) any person (within the meaning of Sections 13(d) and 14(d) of
the 1934 Act) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person) assets from the Company that
have a total gross fair market value equal to forty percent (40%) or more of the
total gross fair market value of all of the assets of Interpublic immediately
prior to such acquisition or acquisitions (where gross fair market value is
determined without regard to any associated liabilities); or
          (iv) during any 12-month period, a majority of the members of the
Board of Directors is replaced by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors before the date
of their appointment or election.

-3-



--------------------------------------------------------------------------------



 



          (b) A Change of Control shall not be deemed to occur by reason of —
          (i) the acquisition of additional control of Interpublic by any person
or persons acting as a group that is considered to “effectively control”
Interpublic (within the meaning of Section 409A of the Code), or
          (ii) a transfer of assets to any entity controlled by the shareholders
of Interpublic immediately after such transfer, including a transfer to (A) a
shareholder of Interpublic (immediately before such transfer) in exchange for or
with respect to its stock; (B) an entity, fifty percent (50%) or more of the
total value or voting power of which is owned (immediately after such transfer)
directly or indirectly by Interpublic; (C) a person or persons acting as a group
that owns (immediately after such transfer) directly or indirectly fifty percent
(50%) or more of the total value or voting power of all outstanding stock of
Interpublic; or (D) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned (immediately after such transfer) directly or
indirectly by a person described in clause (C), above.
          (c) Notwithstanding any provision in this Section 1.4 to the contrary,
a Change of Control shall not be deemed to have occurred unless the relevant
facts and circumstances give rise to a change in the ownership or effective
control of Interpublic, or in the ownership of a substantial portion of the
assets of Interpublic, within the meaning of Section 409A(a)(2)(A)(v) of the
Code.
     Section 1.5. Code means the Internal Revenue Code of 1986, as amended.
     Section 1.6. Company means Interpublic and its Subsidiaries.
     Section 1.7. Designated Number means two (2). The Designated Number of
Months means a number of calendar months equal to twelve (12) times the
Designated Number.
     Section 1.8. Good Reason.
          (a) The Executive shall be deemed to resign for Good Reason if and
only if (i) his Termination of Employment occurs within the two (2) year period
immediately

-4-



--------------------------------------------------------------------------------



 



following the date on which a Covered Action (as defined by subsection (b),
below) occurs and (ii) the conditions specified by subsections (b), (c), and
(d) of this Section 1.8 are satisfied.
          (b) The Executive shall have Good Reason to resign from employment
with the Company only if at least one of the following events (each a “Covered
Action”) occurs within the two (2) year period immediately following the
effective date of a Change of Control:
          (i) Interpublic or a Subsidiary materially reduces the Executive’s
annualized rate of base salary;
          (ii) an action by Interpublic or a Subsidiary results in a material
diminution of the Executive’s authority, duties or responsibilities;
          (iii) an action by Interpublic or a Subsidiary results in a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Executive is required to report, including a requirement that the
Executive report to a corporate officer or employee instead of reporting
directly to the Board of Directors;
          (iv) Interpublic or a Subsidiary materially diminishes the budget over
which the Executive retains authority;
          (v) Interpublic or a Subsidiary requires the Executive, without his
express written consent, to be based in an office more than fifty (50) miles
outside the city in which he is principally based, unless (A) the relocation
decision is made by the Executive or (B) the Executive is notified in writing
that Interpublic or his employer is seriously considering such a relocation and
the Executive does not object in writing within ten (10) days after he receives
such written notice; or
          (vi) Interpublic or a Subsidiary materially breaches an employment
agreement between Interpublic or the Subsidiary and the Executive.

-5-



--------------------------------------------------------------------------------



 



          (c) The Executive shall not have Good Reason to resign as a result of
a Covered Action unless —
          (i) within the ninety (90) day period immediately following the date
on which such Covered Action first occurs, the Executive notifies Interpublic in
writing that such Covered Action has occurred; and
          (ii) such Covered Action is not remedied within the thirty (30) day
period immediately following the date on which Interpublic receives a notice
provided in accordance with paragraph (i), above.
          (d) The Executive shall not have Good Reason to resign as a result of
a Covered Action unless before the end of the thirty-one (31) day period
immediately following the end of the thirty (30) day period specified by
paragraph (c)(ii), above, the Executive gives Interpublic a minimum of thirty
(30) days’, and a maximum of ninety (90) days’, advance written notice of the
effective date of his resignation.
     Section 1.9. Other Arrangement means any other agreement, plan, program,
policy, or other arrangement involving or maintained by Interpublic or a
Subsidiary under which the Executive is or might be eligible to receive
compensation or benefits.
     Section 1.10. Outside Auditor means either (i) the outside auditor retained
by Interpublic in the last fiscal year ending before such Change of Control or
(ii) a national auditing firm acceptable to the Executive.
     Section 1.11. Qualifying Termination means a Termination of Employment of
the Executive that —
          (a) is initiated by (a) Interpublic or a Subsidiary for a reason other
than Cause or (b) the Executive for Good Reason (as defined in this Agreement),
and
          (b) occurs during the period that begins upon a Change of Control and
ends at 11:59:59 p.m. Eastern Time on the second anniversary of such Change of
Control.

-6-



--------------------------------------------------------------------------------



 



     Section 1.12. Severance Period means the period starting on the date of the
Executive’s Qualifying Termination and ending on the last day of the calendar
month that is the Designated Number of Months after such date.
     Section 1.13. Subsidiary means any corporation or other entity that is
required to be combined with Interpublic as a single employer under Section
414(b) or (c) of the Code.
     Section 1.14. Termination of Employment means the Executive’s “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) with
the Company. For purposes of this Agreement:
          (a) If the Executive is on a leave of absence and does not have a
statutory or contractual right to reemployment, he shall be deemed to have had a
Termination of Employment on the first date that is more than six (6) months
after the commencement of such leave of absence. However, if the leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to last for a continuous period of six (6) months or more, and
such impairment causes the Executive to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
preceding sentence shall be deemed to refer to a twenty-nine (29) month period
rather than to a six (6) month period; and
          (b) A sale of assets by Interpublic or a Subsidiary to an unrelated
buyer that results in the Executive working for the buyer or one of its
affiliates shall not, by itself, constitute a Termination of Employment unless
Interpublic, with the buyer’s written consent, so provides in writing 60 or
fewer days before the closing of such sale.
     Section 1.15. Unsecured Trust means a trust established pursuant to a trust
agreement or other written instrument that (a) states that the assets of such
trust are subject to claims of the Company’s creditors, (b) states that such
trust shall be irrevocable until all claims for benefits under the plans,
programs, agreements, and other arrangements covered by such trust have been
satisfied, and (c) complies with the applicable provisions of Section 409A of
the Code.

-7-



--------------------------------------------------------------------------------



 



ARTICLE 2
PAYMENTS UPON QUALIFYING TERMINATION
     Section 2.1. Severance Payment. Subject to the requirements of Section 3.2
hereof, if the Executive’s employment terminates as a result of a Qualifying
Termination, Interpublic shall, within thirty (30) days after the date of the
Executive’s Qualifying Termination (or such later date as required by
Section 2.5 hereof), pay to the Executive a lump-sum amount (without any
discount to reflect the time value of money) equal to the Designated Number
multiplied by the sum of:
          (a) The greater of (i) the Executive’s annual base salary for the
calendar year in which the Qualifying Termination occurs (determined on the
basis of the Executive’s annual salary in effect immediately prior to such
Qualifying Termination) or (ii) the Executive’s annual base salary for the
calendar year in which the Change of Control occurs (determined on the basis of
the Executive’s annual salary in effect immediately prior to such Change of
Control); plus
          (b) The greater of (i) the Executive’s target management incentive
compensation performance award under the 2006 Performance Incentive Plan or any
successor thereto (“Target MICP Award”) for the calendar year in which the
Qualifying Termination occurs or (ii) the Executive’s Target MICP Award for the
calendar year in which the Change of Control occurs, as such Target MICP Award
is in effect immediately prior to such Change of Control.
     Section 2.2. Medical, Dental, and Vision Benefits. If the Executive’s
employment terminates as a result of a Qualifying Termination, Interpublic shall
provide to the Executive medical, dental, and vision benefits (or cash in lieu
of such benefits) in accordance with Section 4.2 of the Interpublic Executive
Severance Plan (including the indemnification required by Section 4.2(b) of ESP)
as in effect on the Effective Date (“ESP”), subject to the following provisions:

-8-



--------------------------------------------------------------------------------



 



          (a) The “designated number of months” for purposes of determining the
Executive’s “severance period” and “COBRA period” under ESP shall be the
Designated Number of Months set forth in Section 1.7 hereof;
          (b) Any amendment, suspension, or termination of ESP after the date of
this Agreement that has the effect of reducing the level of benefits required by
this Section 2.2, shall be disregarded unless the Executive expressly consents
in writing to such amendment, suspension, or termination; and
          (c) The Executive’s right to the level of benefits required by this
Section 2.2 shall not be conditioned on the Executive executing the agreement
required by Section 5 of ESP.
     Section 2.3. CAP Supplement.
          (a) If the Executive participates in the Interpublic Capital
Accumulation Plan (“CAP”), Interpublic shall, within thirty (30) days after the
date of the Executive’s Qualifying Termination (or such later date as required
by Section 2.5 hereof), pay to the Executive a lump-sum amount (without any
discount to reflect the time value of money) equal to the sum of (i) plus
(ii) plus (iii), where:
          (i) equals the sum of the annual dollar credits that would have been
added to the Executive’s account under CAP on each December 31st after the
Executive’s Termination of Employment if he had remained employed by the Company
continuously through the last day of the Severance Period (provided that this
paragraph (i) shall not require duplication of any amount that is added to the
Executive’s account under CAP in accordance with the terms thereof);
          (ii) equals (A) the dollar credit that would have been added to the
Executive’s account under CAP on December 31st of the calendar year in which the
Severance Period ends if the Executive had remained employed by the Company
continuously through such December 31st, multiplied by (B) a fraction the
numerator of which is the number of days from January 1st of such calendar year
through the last day

-9-



--------------------------------------------------------------------------------



 



of the Severance Period and the denominator of which is three hundred sixty-five
(365); and
          (iii) equals (A) the interest crediting rate under CAP for the
calendar year in which the Executive’s account balance under CAP is paid,
multiplied by (B) the vested balance of the Executive’s account under CAP as of
January 1st of such year, multiplied by (C) a fraction the numerator of which is
the number of days from January 1st of such year through the date on which the
Executive’s account balance under CAP is paid and the denominator of which is
three hundred sixty-five (365).
          (b) Before a Change of Control, Interpublic shall contribute to an
Unsecured Trust an amount that an Outside Auditor engaged by Interpublic, at
Interpublic’s expense, concludes, in its best judgment (considering the
information available to such Outside Auditor at the time of the calculation and
the time constraints on completing the calculation), is equal to the amount the
Executive would be entitled to receive under this Section 2.3 if the Executive
had a Qualifying Termination immediately after the Change of Control. For
purposes of this calculation, the Outside Auditor shall assume that (i) payment
of the amount described in the immediately preceding sentence will be due within
thirty (30) days after the Change of Control and (ii) the rate of return on
assets of the Unsecured Trust will be the interest crediting rate under CAP for
the calendar year in which the Change of Control occurs.
          Section 2.4. SERIP Supplement.
          (a) If the Executive participates in the Interpublic Senior Executive
Retirement Income Plan (“SERIP”), Interpublic shall, within thirty (30) days
after the date of the Executive’s Qualifying Termination (or such later date as
required by Section 2.5 hereof), pay to the Executive a lump-sum amount (without
any discount to reflect the time value of money) equal to the excess of (i) over
(ii), where:
          (i) equals the amount (if anything) the Executive would be entitled to
receive under SERIP if he had remained employed by the Company continuously
through the end of the Severance Period; and

-10-



--------------------------------------------------------------------------------



 



          (ii) equals the amount of the vested benefit (if any) that the
Executive is eligible to receive under the terms of SERIP.
          (b) Before a Change of Control, Interpublic shall contribute to an
Unsecured Trust an amount that an Outside Auditor engaged by Interpublic, at
Interpublic’s expense, concludes, in its best judgment (considering the
information available to such Outside Auditor at the time of the calculation and
the time constraints on completing the calculation), is equal to the amount the
Executive would be entitled to receive under this Section 2.4 if the Executive
had a Qualifying Termination immediately after the Change of Control. For
purposes of this calculation, the Outside Auditor shall assume that (i) payment
of the amount described in the immediately preceding sentence will be due within
thirty (30) days after the Change of Control and (ii) the rate of return on
assets of the Unsecured Trust will be the plan interest rate specified by SERIP.
     Section 2.5. Special Payment Rules.
          (a) Specified Employee Rules. If Interpublic determines that the
Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and determined in accordance with Treas.
Reg. § 1.409A-1(i)) on the date of his Termination of Employment, Interpublic
shall make the payments specified by paragraphs (i), (ii), and (iii) of this
Section 2.5(a) and shall not make any payments pursuant to Section 2.1,
Section 2.3, or Section 2.4 hereof (except insofar as such Sections determine
the amount required by this Section 2.5(a)).
          (i) Interpublic shall pay the Base Amount at the time or times
prescribed by the terms of the applicable Other Arrangement through the last day
of the sixth calendar month that begins after the date of the Executive’s
Termination of Employment;
          (ii) Within thirty (30) days after the date of the Executive’s
Qualifying Termination, Interpublic shall pay to the Executive in a lump sum the
excess (if any) of (A) the sum of the amounts prescribed by Section 2.1,
Section 2.3, and Section 2.4 hereof over (B) the aggregate Base Amount payable
under all Other Arrangements.

-11-



--------------------------------------------------------------------------------



 



The amounts in clauses (A) and (B) of this paragraph (ii) shall be determined
without any adjustment (such as a discount) to reflect the time value of money;
and
          (iii) On the 6-Month Pay Date (as defined below), Interpublic shall
pay to the Executive an amount equal to the excess (if any) of (A) the sum of
the aggregate amounts prescribed by Section 2.1 (taking into account
Section 4.5), Section 2.3, and Section 2.4 hereof over (B) the aggregate amount
paid in accordance with paragraphs (i) and (ii), above (determined without any
adjustment (such as interest) to reflect the time value of money). The “6-Month
Pay Date” shall be Interpublic’s first semi-monthly pay date for the seventh
calendar month that begins after the date of the Executive’s Termination of
Employment (or, if earlier, a date that occurs within the ninety (90) day period
immediately following the date of the Executive’s death; provided that such date
shall be determined by Interpublic in its sole discretion and not by the
Executive or his personal representative).
        (b) 2007 Transition Rule.
          (i) If, under the terms of any Other Arrangement in effect on the
Effective Date (disregarding this Agreement), payment of the Executive’s Base
Amount was scheduled to begin before January 1, 2008, payment of the Executive’s
Base Amount shall begin at the time prescribed by the terms of such Other
Arrangement.
          (ii) If paragraph (i), above, does not apply:
          (A) Payment of the Participant’s Base Amount shall not begin before
January 1, 2008; and
          (B) If this Agreement prescribes that payment of the Base Amount
should begin before January 1, 2008, payment of such Base Amount shall begin on
Interpublic’s first semi-monthly pay date for January 2008. The first payment
due in January 2008 shall include a make-up payment equal to the sum of the
payments that, if not for the delay required by the preceding sentence, would
have been made before Interpublic’s first semi-monthly pay date for
January 2008.

-12-



--------------------------------------------------------------------------------



 



Interest shall not be added to any payment that is delayed by reason of the
application of this Section 2.5.
     Section 2.6. Death Prior to Payment. If the Executive dies after his
Qualifying Termination but before all of the payments required by this Article 2
have been made, Interpublic shall pay to the Executive’s estate an amount equal
to the sum of the then-unpaid amounts required by this Article 2 . Such payment
shall be made in a lump sum (without any discount to reflect the time value of
money) as soon as practicable, and no more than ninety (90) days, after the
Executive’s death. The date of payment shall be determined by Interpublic in its
sole discretion, and not by the Executive or his personal representative
ARTICLE 3
TAX MATTERS
     Section 3.1. Withholding and Taxes. The Company may withhold (or cause to
be withheld) from any amounts payable to the Executive or on his behalf
hereunder any or all federal, state, city, or other taxes that the Company
reasonably determines are required to be withheld pursuant to any applicable law
or regulation. However, except for the indemnification referred to in
Section 2.2 hereof, the Executive shall be solely responsible for paying all
taxes (including any excise taxes) on any compensation (including imputed
compensation) and other income provided to him or on his behalf, regardless of
whether taxes are withheld. Except for the indemnification referred to in
Section 2.2 hereof, no provision of this Agreement shall be construed (a) to
limit the Executive’s responsibility under this Section 3.1 or (b) to transfer
to or impose on the Company any liability relating to taxes (including excise
taxes) on compensation (including imputed compensation) or other income under
this Agreement.
     Section 3.2. Forfeiture of Certain Parachute Payments.
          (a) Notwithstanding any provision in this Agreement to the contrary,
if subsection (b), below, applies, the Executive shall forfeit amounts payable
to the Executive under this Agreement to the extent an Outside Auditor
determines is necessary to ensure that the Executive is not reasonably likely to
receive a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code.

-13-



--------------------------------------------------------------------------------



 



          (b) This subsection (b) shall apply if —
          (i) any payment to be made under this Agreement is reasonably likely
to result in the Executive receiving a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), and
          (ii) the Executive’s forfeiture of payments due under this Agreement
would result in the aggregate after-tax amount that the Executive would receive
being greater than the aggregate after-tax amount that the Executive would
receive if there were no such forfeiture.
          (c) Interpublic shall engage, at Interpublic’s expense, an Outside
Auditor to determine (i) whether any amount shall be forfeited pursuant to
subsection (a), above, and (ii) the amount of any such forfeiture. The Outside
Auditor’s determination shall be conclusive and binding.
          (d) If the Outside Auditor engaged pursuant to subsection (c), above,
determines that adverse tax consequences relating to Section 280G of the Code
(determined on a net after-tax basis) could be avoided by the Executive
forfeiting payments under one or more Other Arrangements, and such Other
Arrangements permit a forfeiture to avoid adverse tax consequences relating to
Section 280G of the Code, the Executive shall not forfeit the right to receive
any amount due under this Agreement unless and until he has forfeited the right
to all payments under such Other Arrangements.
ARTICLE 4
COLLATERAL MATTERS
     Section 4.1. Nature of Payments. All payments and benefits provided to the
Executive under this Agreement shall be considered either severance payments in
consideration of his past services on behalf of the Company or payments in
consideration of the covenant set forth in Section 4.7 hereof. No payment or
benefit provided hereunder shall be regarded as a penalty on the Company.

-14-



--------------------------------------------------------------------------------



 



     Section 4.2. Mitigation. The Executive shall not be required to mitigate
the amount of any payment or benefit provided for in this Agreement by seeking
other employment or otherwise. Except as expressly provided in Section 4.2(b) of
ESP (with respect to benefits provided pursuant to Section 2.2(c)) hereof,
unless the Executive breaches the covenant set forth in Section 4.7 hereof, the
amount of any payment provided for herein shall not be reduced by any
remuneration that the Executive may earn after his Termination of Employment.
     Section 4.3. Setoff for Debts. To the extent permitted under Section 409A
of the Code, Interpublic may reduce the amount of any payment or benefit
otherwise due to the Executive under Article 2 hereof by any amount that the
Executive owes to the Company pursuant to a written instrument executed by the
Executive, but only if (a) the debt was incurred in the ordinary course of the
Executive’s relationship with the Company, (b) the entire amount of reduction in
any taxable year does not exceed $5,000, (c) the reduction is made at the same
time and in the same amount as required by the terms of such written instrument,
and (d) the Company has not already recovered such amount by setoff or
otherwise.
     Section 4.4. Plans, Programs, and Arrangements Not Addressed in this
Agreement. Except as otherwise provided by Section 4.5 hereof, the effect of a
Change of Control or a Qualifying Termination on the rights of the Executive
with respect to any compensation, awards, or benefits under any Other
Arrangement (including rights under any deferred compensation arrangement, the
Interpublic Capital Accumulation Plan, the Interpublic Senior Executive
Retirement Income Plan, any Executive Special Benefit Agreement, and the 2006
Performance Incentive Plan and any predecessor or successor thereto) shall be
determined solely by the terms of the governing documents for such Other
Arrangement, and not by the terms of this Agreement.
     Section 4.5. Coordination with Employment Contract. The payments and
benefits required by Article 2 hereof shall be in lieu of (and not in addition
to) any payments under an Other Arrangement to which the Executive might have a
claim by reason of a Qualifying Termination (for example, severance payments),
whether such Other Arrangement is executed before or after the date hereof,
unless expressly provided otherwise in such Other Arrangement; provided that if
Other Arrangements provide for a payment (or payments) by

-15-



--------------------------------------------------------------------------------



 



reason of a Qualifying Termination that is (or are) larger in the aggregate
(determined without regard to the time value of money) than the severance
payment prescribed by Section 2.1 hereof, the Company shall pay the Executive
the larger amount (in lieu of the amount prescribed by Section 2.1, and without
any adjustment for interest) in a lump sum (without any discount to reflect the
time value of money) at the time prescribed by Section 2.1 (or such later date
as required by Section 2.5 hereof). If the Executive resigns for Good Reason, he
shall be deemed to have satisfied any notice requirement for resignation, and
any service requirement following such notice, under any employment contract
between the Executive and Interpublic or a Subsidiary.
     Section 4.6. Funding. Except as required by Section 2.3(b), Section 2.4(b),
and Section 4.8(c) hereof, this Agreement does not require the Company to set
aside any amounts that may be necessary to satisfy its obligations hereunder.
Any assets that the Company sets aside to fund the Company’s obligations under
this Agreement, whether in an Unsecured Trust or otherwise, shall be subject to
the claims of the Company’s creditors in the event of the Company’s bankruptcy
or insolvency.
     Section 4.7. Covenant of Executive.
          (a) If the Executive has a Qualifying Termination that entitles him to
a payment under Article 2 hereof, the Executive shall not, during the eighteen
(18) months next following the date of his Termination of Employment, either
(i) solicit any employee of the Company to leave such employ and to enter into
the employ of, or to provide services to, the Executive or any person with which
the Executive is associated or (ii) solicit or handle on his own behalf, or on
behalf of any person with which the Executive is associated, the advertising,
public relations, sales promotion or market research business of any person that
is a client of the Company as of the date of the Executive’s Termination of
Employment.
          (b) The Executive acknowledges that the provisions of this Section 4.7
are a material inducement to Interpublic entering into this Agreement, that such
provisions are reasonable and necessary to protect the legitimate business
interests of the Company, and that such provisions do not prevent the Executive
from earning a living. If at the time of enforcement of any provision of this
Agreement, a court with jurisdiction shall hold that the duration, scope,

-16-



--------------------------------------------------------------------------------



 



or restrictiveness of any provision hereof is unreasonable under circumstances
now or then existing, the parties agree that the maximum duration, scope, or
restriction reasonable under the circumstances shall be substituted by the court
for the stated duration, scope, or restriction.
          (c) The Executive acknowledges that a remedy at law for any breach or
attempted breach of this Section 4.7 will be inadequate, and agrees that the
Company shall be entitled to specific performance and injunctive and other
equitable relief in the case of any such breach or attempted breach. This
Section 4.7 shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.
     Section 4.8. Legal Expenses.
          (a) Each party hereto shall pay its own costs and expenses (including
legal fees) incurred in connection with the preparation, negotiation and
execution of this Agreement.
          (b) Interpublic shall reimburse the Executive for any legal fees and
expenses that the Executive incurs during the Executive’s life as a result of
the Company contesting the validity, the enforceability, or the Executive’s
interpretation of, or any determination under, this Agreement (collectively
“Reimbursable Expenses”), subject to the following terms and conditions:
          (i) The Executive shall submit any request for reimbursement for any
Reimbursable Expense in writing to Interpublic (accompanied by any evidence that
Interpublic reasonably requests in writing within thirty (30) days after
Interpublic is first notified that such Reimbursable Expense is incurred) within
one-hundred eighty (180) days after the applicable Reimbursable Expense is
incurred (or, if later, within thirty (30) days after Interpublic requests in
writing evidence of such Reimbursable Expense);
          (ii) Interpublic shall pay to the Executive the amount of any
Reimbursable Expenses within thirty (30) days after Interpublic receives the
Executive’s written request for reimbursement; provided that if Interpublic
determines that the

-17-



--------------------------------------------------------------------------------



 



Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and determined in accordance with Treas.
Reg. § 1.409A-1(i)) at the time of his Termination of Employment, payment shall
not be made before the first day of the seventh month that begins after the
Executive’s Termination of Employment, and if this paragraph (ii) prescribes an
earlier payment date, payment shall be made, without interest, on Interpublic’s
first semi-monthly pay date for the seventh month that begins after the
Executive’s Termination of Employment;
          (iii) The amount of fees and expenses eligible for reimbursement
during one year shall not affect the amount of Reimbursable Expenses that the
Executive may incur during any other year; and
          (iv) The Executive may not exchange the right to reimbursement for
Reimbursable Expenses set forth in this Section 4.8(b) for cash or any other
benefit.
          (c) Without limiting the foregoing, Interpublic shall, before the
earlier of (i) thirty (30) days after receiving notice from the Executive to
Interpublic so requesting or (ii) the occurrence of a Change of Control, provide
the Executive with an irrevocable letter of credit in the amount of $100,000
from a bank with a Moody’s credit rating of Aa or better and a Standard & Poor’s
credit rating of AA or better, against which the Executive may draw in the event
that Interpublic does not timely remit payment for any Reimbursable Expense.
Such letter of credit shall not expire before the later of (x) the date this
Agreement terminates by its terms or (y) the tenth anniversary of the Effective
Date.

-18-



--------------------------------------------------------------------------------



 



ARTICLE 5
GENERAL PROVISIONS
     Section 5.1. Term of Agreement.
          (a) Subject to subsection (b), below, this Agreement shall terminate
upon the earliest of —
          (i) the third anniversary of the Effective Date if a Change of Control
has not occurred on or before such third anniversary;
          (ii) the date of the Executive’s Termination of Employment if such
Termination of Employment is not a Qualifying Termination; or
          (iii) the expiration of a number of years after a Change of Control
equal to the Designated Number plus three (3).
          (b) Notwithstanding any provision of this Section 5.1, the Company’s
obligations under Section 4.8 hereof and all obligations of the Company and the
Executive that arise before termination of this Agreement shall survive the
termination of this Agreement. In addition, if this Agreement is terminated and
the Executive subsequently experiences a Qualifying Termination, Interpublic
shall pay any severance to which the Executive may be entitled under any Other
Arrangement (such as an employment agreement or the Interpublic Executive
Severance Plan) in a lump sum at the time required by Section 2.1 hereof
(subject to Section 2.5 hereof).
     Section 5.2. Payments to be Made in Cash. Except as otherwise expressly
provided herein, all payments required by this Agreement shall be made in cash.
     Section 5.3. Obligation to Make Payments. Interpublic may satisfy any
provision of this Agreement that obligates Interpublic to make a payment or
contribution, or to provide a benefit, by causing another party, such as a
Subsidiary or the trustee of an Unsecured Trust, to make the payment or
contribution or to provide the benefit.

-19-



--------------------------------------------------------------------------------



 



     Section 5.4. Governing Law. Except as otherwise expressly provided herein,
this Agreement and the rights and obligations hereunder shall be construed and
enforced in accordance with the laws of the State of New York, without regard to
any rule or principle concerning conflicts or choice of law that might otherwise
refer construction or enforcement to the substantive law of another
jurisdiction.
     Section 5.5. American Jobs Creation Act of 2004. This Agreement shall be
construed, administered, and interpreted in accordance with (a) before
January 1, 2008, a reasonable, good-faith interpretation of Section 409A of the
Code and Section 885 of the American Jobs Creation Act of 2004 and all guidance
of general applicability issued thereunder (collectively the “AJCA”) and
(b) after December 31, 2007, the AJCA. If the Company or the Executive
determines that any provision of this Agreement is or might be inconsistent with
such provisions, the parties shall attempt in good faith to agree on such
amendments to this Agreement as may be necessary or appropriate to avoid adverse
tax consequences under Section 409A of the Code. No provision of this Agreement
shall be interpreted or construed to transfer any liability for a failure to
comply with Section 409A of the Code from the Executive or any other individual
to the Company.
     Section 5.6. Successors to the Company. This Agreement shall inure to the
benefit of Interpublic and its subsidiaries and shall be binding upon and
enforceable by Interpublic and any successor thereto, including any person or
persons (within the meaning of Sections 13(d) and 14(d) of the 1934 Act)
acquiring directly or indirectly the business or assets of Interpublic whether
by merger, consolidation, sale or otherwise, but shall not otherwise be
assignable by Interpublic. Without limiting the foregoing sentence, Interpublic
shall require any successor (whether direct or indirect, by merger,
consolidation, sale of stock or assets, or otherwise) to the business or assets
of Interpublic, expressly, absolutely and unconditionally to assume, and to
agree to perform under, this Agreement in the same manner and to the same extent
as Interpublic would have been required to perform it if no such succession had
taken place. As used in this Agreement, “Interpublic” shall mean Interpublic as
heretofore defined and any successor to its business or assets that becomes
bound by this Agreement either pursuant to this Agreement or by operation of
law.

-20-



--------------------------------------------------------------------------------



 



     Section 5.7. Successor to the Executive. This Agreement shall inure to the
benefit of and shall be binding upon and enforceable by the Executive and his
personal and legal representatives, executors, administrators, heirs,
distributees, legatees and, subject to Section 5.8 hereof, his designees
(collectively, his “Successors”). If the Executive dies while amounts are or may
be payable to him under this Agreement, references hereunder to the “Executive”
shall, where appropriate, be deemed to refer to his Successors.
     Section 5.8. Nonalienability. Except to the extent that Interpublic
determines is necessary to comply with a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code), no right of or amount payable to the
Executive under this Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, hypothecation, encumbrance,
charge, execution, attachment, levy or similar process, or (except as provided
in Section 4.3 hereof) to setoff against any obligation or to assignment by
operation of law. Any attempt, voluntary or involuntary, to effect any action
prohibited by the immediately preceding sentence shall be void.
     Section 5.9. Notices. All notices provided for in this Agreement shall be
in writing. Notices and other correspondence (including any request for
reimbursement) to Interpublic shall be deemed given when personally delivered or
sent by certified or registered mail or overnight delivery service to The
Interpublic Group of Companies, Inc., l114 Avenue of the Americas, New York, New
York l0036, Attention: Corporate Secretary. Notices to the Executive shall be
deemed given when personally delivered or sent by certified or registered mail
or overnight delivery service to the last address for the Executive shown on the
records of the Company. Either Interpublic or the Executive may, by notice to
the other, designate an address other than the foregoing for the receipt of
subsequent notices.
     Section 5.10. Amendment. No amendment of this Agreement shall be effective
unless it is in writing and is executed by both Interpublic and the Executive.
     Section 5.11. Waivers. No waiver of any provision of this Agreement shall
be valid unless it is in writing and executed by the party giving such waiver.
No waiver of a breach of any provision of this Agreement shall be deemed to be a
waiver of any subsequent breach or a waiver of either such provision or any
other provision of this Agreement. No failure or delay on

-21-



--------------------------------------------------------------------------------



 



the part of either the Company or the Executive to exercise any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.
     Section 5.12. Non-Duplication and Changes to Benefit Plans.
          (a) No term or other provision of this Agreement shall be interpreted
to require the Company to duplicate any payment or other compensation that the
Executive is entitled to receive under an Other Arrangement.
          (b) No term or other provision of this Agreement shall restrict the
Company’s ability to amend, suspend, or terminate any or all of its employee
benefit plans and programs from time to time, or prevent any such amendment,
suspension, or termination from affecting the Executive.
     Section 5.13. Severability. If any provision of this Agreement shall be
held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect any other provision of this Agreement or part
thereof, each of which shall remain in full force and effect.
     Section 5.14. Construction.
          (a) The captions to the respective articles and sections of this
Agreement are intended for convenience of reference only and have no substantive
significance.
          (b) Unless the contrary is clearly indicated by the context, (i) the
use of the masculine gender shall also include within its meaning the feminine
and vice versa; (ii) the word “include” shall mean include, but not limited to;
and (iii) any reference to a statute or section of a statute shall also be a
reference to any successor or amended statute or section, and any regulations or
other guidance of general applicability issued thereunder.
     Section 5.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute a single instrument.

-22-



--------------------------------------------------------------------------------



 



     Section 5.16. Entire Agreement. This Agreement constitutes the entire
understanding between the Company and the Executive concerning the matters set
forth herein and supersedes any and all previous agreements between the Company
and the Executive concerning such matters.
*      *      *      *      *
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

            THE INTERPUBLIC GROUP OF
COMPANIES, INC.
      By:   /s/ Timothy Sompolski         Timothy Sompolski        Executive
Vice President
Chief Human Resource Officer                      /s/ F. Mergenthaler        
Frank Mergenthaler   

-23-